Citation Nr: 0116017	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The Board has reviewed the claims file and finds that the 
veteran's May 1999 VA dental examination was inadequate in 
the sense that the nature and extent of his service-connected 
disability was not clearly identified.  It appears that the 
examiner did not have or review the claims file.  

In the case at hand, the veteran sustained a right mandible 
fracture during service and, in August 1969, was noted to be 
missing teeth 7, 16, 17, and 19.  The current examination 
report reflects that the veteran is presently missing teeth 
1-16, 24-26, 28, 30, and 32, and the examiner rendered a 
diagnosis of "[l]oss of teeth due to sudden impact from a 
helicopter crash in Vietnam."  However, it remains unclear 
whether any teeth were lost as a result of the in-service 
injury and what the functional implications of the in-service 
fracture presently are.  These matters should be addressed in 
a the report of a further VA dental examination.

Additionally, the Board observes that, in the appealed May 
1999 rating decision, the RO denied entitlement to increased 
evaluations for residuals of a right tibia and fibula 
fracture with injury to muscle group XI and a right lower leg 
scar.  In a statement received by the RO in August 1999, the 
veteran asserted that current pain and circulation problems 
existed and constituted "evidence of the severity of the 
condition of the wounds in my legs."  This statement appears 
to meet the requirements for a Notice of Disagreement under 
38 C.F.R. § 20.201 (2000), and the Board observes that, in 
its November 2000 Brief on Appeal, the veteran's 
representative asserted that this statement was actually a 
Notice of Disagreement.  As such, it is incumbent upon the RO 
to issue a Statement of the Case on the issues of increased 
evaluations for the right tibia and fibula disability and a 
right lower leg scar on remand.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2000).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
dental examination to determine the 
nature and extent of his service-
connected residuals of a fracture of the 
right mandible.  The examiner should 
identify specifically which teeth, if 
any, were lost due to the inservice 
fracture.  The RO should provide the 
examiner with the veteran's claims file 
and request that he or she review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should 
be performed.  Based on the examination 
results and the claims file review, the 
examiner is requested to specify what 
symptoms of the veteran's current dental 
disability are attributable to his in-
service injury and to describe the actual 
degree of severity of those particular 
symptoms.  All opinions and conclusions 
rendered by the examiner should be 
supported by a complete rationale in a 
typewritten report.    

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
initial compensable evaluation for 
residuals of a right mandible fracture.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  This 
Supplemental Statement of the Case (or a 
separate Statement of the Case) should 
also address the veteran's claims for 
increased evaluations for a right tibia 
and fibula disability and a scar of the 
right lower leg and include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of these particular claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


